Wheeler, J.
This cause has now been heard on motion of the master for payment of his fees on the accounting. It is agreed that his fees amount to $150. Each party insists that the other should pay them. The question now is, not how the costs shall finally he allowed and taxed in favor of either party against the other, which can he determined properly only at the making of the final decree, hut is, which party shall pay these fees in the first instance ? As the defend*540ants have been adjudged to be infringers, and decreed to account for the gains, profits, and damages of their infringemeht, they are to go forward in the accounting and bear the necessary expenses of doing so, among which are the master’s fees. This was so held in Bridges v. Sheldon, Dist. Vt. Oct. Term, 1879.
Let an order be entered that the defendants pay these fees within, 15.days from the entry of the order.